DETAILED ACTION
The amendment filed on 03/23/2022 has been entered and fully considered. Claims 1-14 are pending, of which claim 1 and 12 are amended, and Claim 14 is newly added.

Response to Amendment
In response to amendment, the examiner modifies rejection over the prior art established in the previous Office action.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 1-9 and 13-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dittamore (WO 2017/053763, IDS) in view of Werner et al. (Journal of Circulating Biomarkers, 2015, IDS) (Werner) and Wang et al. (Asian Journal of Urology, 2016) (Wang).
Regarding claim 1, Dittamore teaches a method for screening a prostate cancer patient (abstract), comprising the steps of: 
obtaining blood from the prostate cancer patient (par [0020]); 
isolating circulating tumor cells from the blood using a biochip (Epic Sciences platform for CTC) (par [0020]); 
performing culture of the isolated circulating tumor cells (par [0029]);
reacting the isolated circulating tumor cells with a fluorescent marker binding specifically to the circulating tumor cells and a fluorescent marker binding specifically to an AR variant (immunofluorescent staining) (par [0035]); 

 performing a first filtering by measuring fluorescence intensities of the circulating tumor cells and the AR variant in the optical images under all or part of the plurality of wavelength ranges (par [0046]); 
performing a second filtering by measuring morphology of the circulating tumor cells in the optical images under all or part of the plurality of wavelength ranges (par [0047]); 
identifying whether the AR variant in the optical image is localized to a nucleus of the circulating tumor cells (par [0017]), and
analyzing whether or not androgen-targeted therapy is applicable to the prostate cancer patient, based on the identification of the localization (par [0017]).
Dittamore teaches using Epic Sciences platform for CTC isolation (par [0020]). Werner teaches that Epic Sciences platform uses microfluidic chips for CTC isolation from blood sample (page 2, par 6). Therefore, Dittamore teaches isolating circulating tumor cells from the blood using a biochip (Epic Sciences platform for CTC) (par [0020]).
Dittamore does not specifically teach performing a third filtering by measuring morphology of the circulating tumor cells in a combined image obtained by merging all or part of the optical images under the plurality of respective wavelength ranges. However, Werner teaches a third filtering by measuring morphology of the circulating tumor cells in a combined image obtained by merging all or part of the optical images under the plurality of respective wavelength ranges (Fig. 2, page 3-4). Werner shows that the third filtered optical image (the 4-color merged image) helps to identify whether the AR variant is localized to a nucleus of the circulating tumor cells (Fig. 5, page 7, par 1). At time before the filing, it would have been obvious to one of ordinary skill in the art to perform a third filtering by measuring morphology of the circulating tumor cells in a combined image obtained by merging all or part of the optical images under the plurality of respective wavelength ranges, in order to aid the identification of whether the AR variant in the optical image is localized to a nucleus of the circulating tumor cells.

Wang teaches that most of the cultures are short-term, lasting 3 days to 14 days (page 243, par 3). Wang further teaches that “Several laboratories have subjected isolated CTCs from patient blood samples to short term ex vivo culture. Enriched CTCs from PBMCs in free form or on solid surfaces were cultured ex vivo for 3 to 14 days.” (page 247, par 6-7).
Regarding claim 2, Dittamore teaches that wherein the fluorescent marker binding specifically to the circulating tumor cells is at least one selected from the group consisting of DAPI, an antibody specific for vimentin, an antibody specific for PSA (prostate specific antigen), an antibody specific for EpCAM, and an antibody specific for CK (par [0074]).
Regarding claim 3, Dittamore teaches that wherein the AR variant is AR-V7 or AR-V567 (par [0035]).
Regarding claim 4, Werner teaches that wherein the optical images under the plurality of wavelength ranges in the step of receiving the optical images include a blue wavelength range image, a green wavelength range image, and a red wavelength range image (Fig. 2).
Regarding claim 5, Werner teaches that wherein a nucleus of the circulating tumor cells is identified by performing, on the blue wavelength range image, the step of performing the first filtering and the step of performing the second filtering (Fig. 2).
Regarding claim 6, Werner teaches that wherein a membrane of the circulating tumor cells is identified by performing, on one or more of the green wavelength range image and the red wavelength range image, the step of performing the first filtering (Fig. 2).
Regarding claim 7, Dittamore teaches that wherein the morphology of the circulating tumor cells includes one or more of cell area, cell size, and circularity (par [0058]).

measuring size of the circulating tumor cells in the optical images under all or part of the plurality of wavelength ranges (par [0058]).
It would have been obvious to one of ordinary skill in the art to zoom-in the image and set a polygonal or circular area, which is larger than the measured cell size by a predetermined ratio or amount, and perform the first filtering by measuring the fluorescence intensity of the circulating tumor cells within the area, in order to obtain more detailed information in the area.
Regarding claim 9, it is convenient and economical to perform the step of isolating the circulating tumor cells under atmospheric pressure of 1000 hPa to 1020 hPa (ambient atmospheric pressure). The pressure condition is preferred by one of ordinary skill in the art.
Regarding claim 13, Dittamore teaches that wherein the prostate cancer is castration-resistant prostate cancer (par [0002]).
Regarding claim 14, While Dittamore teaches growing CTC cells in a medium (par [0029]), Dittamore does not specifically teach that wherein a culture medium used in the short-term culture is composed of at least three selected from the group consisting of insulin, transferrin, epidermal growth factor (EGF) and a Rho kinase (ROCK) inhibitor. However, Wang teaches that wherein a culture medium used in the short-term culture is composed of at least three selected from the group consisting of insulin, transferrin, epidermal growth factor (EGF) (Table 1, page 247, par 6-7) and a Rho kinase (ROCK) inhibitor (page 248, par 2). At time before the filing it would have been obvious to one of ordinary skill in the art to select at least three from the group consisting of insulin, transferrin, epidermal growth factor (EGF) for the composition of the medium, because the selection is based on its suitability for the intended use.
Claim 10-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dittamore in view of Werner and Wang as applied to claims 1-9 and 13-14 above, and further in view of Adams et al. (WO 2016/191532, IDS) (Adams) and Zhu et al. (Colloids and Surfaces B: Biointerfaces, 2011) (Zhu).

Regarding claim 11, Adams teaches that wherein the high-density microporous chip has a size-based chip (the pore size ranges from 5 microns to 10 microns) (par [0038]).
Regarding claim 12, Zhu teaches that wherein the coating with a BSA solution is performed at a BSA concentration of 0.05 to 0.15% (w/v) (0.5g/L to 1g/L) (Fig. 6, page 115, par 1).

Response to Arguments
Applicant's arguments filed 03/23/2022 have been fully considered but they are not persuasive. 
Applicant argues that “Claim 1 has been amended to recite performing short-term culture of the isolated circulating tumor cells. The combined teachings of the cited references do not teach or suggest the above feature.” (remark, page 8, par 2).
Examiner respectfully disagrees. Dittamore teaches that “In its broadest sense, a biological sample can be any sample that contains CTCs. A sample can comprise a bodily fluid such as blood; the soluble fraction of a cell preparation, or an aliquot of media in which cells were grown” (par [0029]). Here, Dittamore teaches growing CTCs cells in a medium for a sample. 
Wang teaches that most of the cultures are short-term, lasting 3 days to 14 days (page 243, par 3). Wang further teaches that “Several laboratories have subjected isolated CTCs from patient blood samples to short term ex vivo culture. Enriched CTCs from PBMCs in free form or on solid surfaces were cultured ex vivo for 3 to 14 days.” (page 247, par 6-7).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIAOYUN R XU, Ph. D. whose telephone number is (571)270-5560. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lyle Alexander can be reached on 571-272-1254. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/XIAOYUN R XU, Ph.D./           Primary Examiner, Art Unit 1797